299 S.W.3d 335 (2009)
Annessa BLACKMUN, Appellant,
v.
EBG HEALTHCARE II, INC., Respondent.
No. ED 92764.
Missouri Court of Appeals, Eastern District, Division Three.
December 22, 2009.
Joseph S. Rubin, Saint Charles, MO, for Appellant.
Gregory J. Minana, JoAnn T. Sandifer, Saint Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The plaintiff, Annessa Blackmun, appeals the judgment entered by the Circuit Court of the City of St. Louis in favor of the defendant, EBG Health Care II, Inc., following a jury trial for the alleged wrongful death of the plaintiff's grandmother by medical malpractice.[1] Finding no error, we affirm.
*336 An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).
NOTES
[1]  The trial court dismissed the other two defendants with prejudice.